—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Dye, J.), entered May 10, 1999, which, upon a jury verdict in favor of the defendant and against them, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The act of painting a hallway is not work of an inherently dangerous nature as to render a building owner liable for the negligence of an independent contractor (see, MacDonald v Heuer, 253 AD2d 795; Rodriguez v Lex Assocs., 235 AD2d 354; Fischer v Battery Bldg. Maintenance Co., 135 AD2d 378; cf., Beck v Woodward Affiliates, 226 AD2d 328). Thus, the Supreme Court properly refused to submit an interrogatory to the jury on this issue. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.